UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-7123 Advantage Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 11/30/2009 The following N-Q relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which have a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for these series as appropriate. Dreyfus Emerging Leaders Fund Dreyfus International Value Fund Dreyfus Midcap Value Fund Dreyfus Small Company Value Fund Dreyfus Strategic Value Fund Dreyfus Structured Midcap Fund Dreyfus Technology Growth Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Emerging Leaders Fund November 30, 2009 (Unaudited) Common Stocks99.6% Shares Value ($) Commercial & Professional Services8.9% Advent Software 3,600 a,b 136,512 Anixter International 20,400 a,b 881,688 ATC Technology 30,900 b 680,418 Ennis 83,000 1,202,670 Kforce 18,500 b 239,575 M & F Worldwide 23,400 b 773,370 Nash Finch 24,100 790,721 Rush Enterprises, Cl. A 61,199 b 659,113 ScanSource 24,500 b 570,115 School Specialty 20,400 a,b 465,120 Stamps.com 26,700 b 237,897 TeleTech Holdings 63,200 b 1,219,128 United Natural Foods 56,900 a,b 1,434,449 World Fuel Services 23,900 a 1,271,002 Wright Express 47,500 b 1,385,575 Communications1.5% Cogent Communications Group 49,000 a,b 416,990 Starent Networks 12,400 b 427,676 USA Mobility 118,400 b 1,181,632 Consumer Durables2.9% Briggs & Stratton 32,400 a 611,064 Cooper Tire & Rubber 9,600 a 172,032 Fossil 43,500 b 1,341,975 M/I Homes 40,900 b 448,264 Meritage Homes 24,100 a,b 429,703 Polaris Industries 20,200 881,326 Consumer Non-Durables3.6% Carter's 13,900 b 302,325 Central Garden & Pet, Cl. A 159,100 b 1,312,575 Elizabeth Arden 101,200 b 1,492,700 J & J Snack Foods 8,700 314,070 Jones Apparel Group 14,900 252,555 Oxford Industries 33,100 709,995 Steven Madden 12,100 b 431,728 Consumer Services4.5% California Pizza Kitchen 25,300 b 317,768 Cheesecake Factory 83,000 b 1,562,890 Corinthian Colleges 16,600 a,b 246,012 DineEquity 12,200 a,b 259,982 Isle of Capri Casinos 50,200 a,b 380,014 Marcus 20,300 251,517 P.F. Chang's China Bistro 31,300 a,b 1,021,006 Pinnacle Entertainment 48,700 b 514,759 Pre-Paid Legal Services 34,100 a,b 1,298,528 Ruby Tuesday 38,700 b 244,971 Electronic Technology11.7% Acme Packet 89,800 b 921,348 Arris Group 147,900 b 1,477,521 Aruba Networks 42,700 b 341,600 Avocent 18,600 b 464,628 Benchmark Electronics 66,500 b 1,198,995 Cray 37,400 b 261,426 Cubic 21,400 745,148 EMS Technologies 15,300 b 197,064 Hexcel 65,100 b 686,805 Intevac 55,600 b 691,664 Loral Space and Communications 22,900 b 758,219 Microsemi 45,600 b 694,488 Multi-Fineline Electronix 10,300 b 256,779 Novatel Wireless 44,300 a,b 371,234 OmniVision Technologies 12,600 b 175,896 Oplink Communications 29,500 b 508,580 Skyworks Solutions 78,600 b 967,566 Sourcefire 36,200 b 710,606 Standard Microsystems 24,800 b 477,152 Tessera Technologies 46,800 b 1,107,756 TTM Technologies 66,600 b 690,642 Unisys 3,900 b 125,151 Volterra Semiconductor 69,700 b 1,149,353 Zoran 86,400 b 789,696 Energy Minerals2.7% Arena Resources 8,600 b 351,654 Carrizo Oil & Gas 17,200 a,b 362,060 Clayton Williams Energy 8,400 a,b 237,468 GMX Resources 13,600 a,b 158,848 Goodrich Petroleum 12,600 a,b 278,838 McMoRan Exploration 41,700 a,b 302,742 Stone Energy 93,000 b 1,758,630 Toreador Resources 25,200 b 207,900 Finance20.9% American Physicians Capital 41,333 1,127,564 AmTrust Financial Services 99,600 1,190,220 Bank Mutual 130,300 913,403 BioMed Realty Trust 115,800 c 1,585,302 Calamos Asset Management, Cl. A 82,000 861,820 City Holding 39,500 1,288,490 Compass Diversified Holdings 43,800 487,932 CorVel 17,300 b 517,097 Cousins Properties 128,200 a,c 923,040 Delphi Financial Group, Cl. A 49,200 1,075,512 Dollar Thrifty Automotive Group 65,100 a,b 1,201,746 Extra Space Storage 149,600 a,c 1,644,104 EZCORP, Cl. A 15,100 b 223,027 Fifth Street Finance 14,900 145,573 First Midwest Bancorp 59,500 620,585 First Potomac Realty Trust 31,500 c 372,645 FirstMerit 19,774 414,266 Great Southern Bancorp 12,600 283,248 Horace Mann Educators 62,200 747,644 Inland Real Estate 60,800 c 477,280 Knight Capital Group, Cl. A 69,000 b 1,010,160 National Health Investors 13,800 c 455,262 Nelnet, Cl. A 77,700 1,349,649 Old National Bancorp 22,100 a 257,244 Oppenheimer Holdings 8,200 258,218 Oriental Financial Group 23,100 224,070 Parkway Properties 18,600 c 347,262 Penson Worldwide 90,000 a,b 807,300 PICO Holdings 10,200 b 305,388 Platinum Underwriters Holdings 5,100 179,979 PMA Capital, Cl. A 31,200 b 198,744 Potlatch 7,000 206,080 PS Business Parks 6,300 c 299,502 Radian Group 55,600 a 248,532 Ramco-Gershenson Properties 17,400 158,340 Signature Bank 48,000 b 1,487,040 Sterling Bancshares 53,600 269,072 Stewart Information Services 25,000 a 259,250 Tower Bancorp 5,400 103,464 UMB Financial 17,200 675,960 Universal American 86,500 b 896,140 Westamerica Bancorporation 23,300 a 1,239,560 World Acceptance 30,100 a,b 882,833 Health Care Technology9.7% Abaxis 33,800 a,b 759,486 Align Technology 97,100 b 1,588,556 Alkermes 14,600 b 131,108 Alnylam Pharmaceuticals 34,200 a,b 574,902 Cantel Medical 29,800 b 533,420 Electro-Optical Sciences 15,400 a,b 161,700 Immucor 26,000 b 479,700 Invacare 46,000 a 1,145,400 Isis Pharmaceuticals 18,800 b 201,348 MannKind 85,400 a,b 620,004 Martek Biosciences 55,500 b 965,700 Maxygen 39,400 b 214,336 Medicis Pharmaceutical, Cl. A 10,900 257,131 Medivation 20,000 a,b 614,000 Merit Medical Systems 43,900 b 723,472 Momenta Pharmaceuticals 63,600 a,b 632,820 PDL BioPharma 187,300 1,217,450 STERIS 45,200 1,460,412 ViroPharma 107,900 a,b 815,724 Industrial Services2.3% Bolt Technology 34,900 b 382,155 Bristow Group 6,700 b 229,944 Comfort Systems USA 50,100 570,639 Dycom Industries 9,300 b 72,447 EMCOR Group 25,000 b 595,000 Gulf Island Fabrication 21,400 470,586 GulfMark Offshore 2,500 b 68,150 Michael Baker 16,200 b 616,410 Orion Marine Group 5,400 b 99,846 Non-Energy Minerals.5% Haynes International 23,400 Process Industries4.2% Bway Holding 15,600 b 248,352 Darling International 26,600 b 189,392 Glatfelter 115,900 1,288,808 Grace (W.R.) & Co. 13,700 b 313,182 Landec 96,900 b 608,532 Minerals Technologies 34,900 1,844,116 OM Group 23,600 b 722,868 Terra Industries 11,700 451,386 Producer Manufacturing8.1% AAON 18,800 a 356,072 ACCO Brands 67,800 b 442,734 American Superconductor 26,700 a,b 886,440 Ampco-Pittsburgh 10,500 307,020 Apogee Enterprises 53,100 726,939 Brady, Cl. A 15,700 465,976 Cascade 32,500 736,775 Chart Industries 49,500 b 821,700 CIRCOR International 22,500 543,150 Columbus McKinnon 10,100 b 158,570 Comverge 69,800 a,b 717,544 DXP Enterprises 30,400 b 362,368 Encore Wire 11,000 a 218,900 EnerSys 23,800 b 541,688 Graham 18,900 350,406 Insteel Industries 27,600 314,364 Kadant 13,900 b 200,438 L.B. Foster, Cl. A 20,200 b 553,076 LSB Industries 28,600 b 349,492 Powell Industries 26,800 b 940,680 Tecumseh Products, Cl. A 52,900 b 604,118 Tredegar 21,000 302,610 Retail Trade5.6% Asbury Automotive Group 33,800 b 360,308 Cabela's 88,600 a,b 1,068,516 Collective Brands 15,000 b 290,100 Dress Barn 65,400 a,b 1,404,138 Insight Enterprises 23,200 b 235,480 Jo-Ann Stores 26,300 b 877,368 JoS. A. Bank Clothiers 29,800 a,b 1,216,138 Lithia Motors, Cl. A 14,500 b 105,270 Pantry 52,000 b 768,560 Regis 24,000 375,840 Sonic Automotive, Cl. A 33,600 297,360 Stein Mart 21,800 b 223,886 Titan Machinery 23,600 a,b 265,028 Technology Services8.6% CACI International, Cl. A 21,200 b 984,104 Centene 34,100 b 641,762 Chemed 35,500 a 1,603,890 Earthlink 158,300 1,302,809 Fair Isaac 34,600 a 631,450 j2 Global Communications 11,200 b 222,656 Jack Henry & Associates 21,700 495,845 Manhattan Associates 84,400 b 1,988,464 NetScout Systems 42,000 b 528,780 PAREXEL International 63,900 b 767,439 PharMerica 48,900 a,b 735,945 Shutterfly 16,500 b 236,610 SRA International, Cl. A 52,100 b 940,405 Vital Images 38,800 b 490,432 Transportation2.1% Aircastle 14,800 131,128 Allegiant Travel 5,900 b 243,257 Atlas Air Worldwide Holdings 10,700 b 313,510 Heartland Express 19,200 283,200 Knightsbridge Tankers 29,700 387,882 Saia 79,000 b 1,139,180 SkyWest 22,200 326,562 Utilities1.8% Consolidated Water 26,800 351,080 El Paso Electric 29,100 b 576,180 New Jersey Resources 8,100 285,363 Piedmont Natural Gas 25,800 a 611,460 PNM Resources 51,800 577,052 Total Common Stocks (cost $138,596,835) Other Investment.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $104,000) 104,000 d Investment of Cash Collateral for Securities Loaned16.1% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $21,645,091) 21,645,091 d Total Investments (cost $160,345,926) 115.8% Liabilities, Less Cash and Receivables (15.8%) Net Assets 100.0% a Securities are on loan. At November 30, 2009, the total market value of the fund's securities on loan is $20,976,055 and the total market value of the collateral held by the fund is $21,645,091. b Non-income producing security. c Investment in Real Estate Investment Trust. d Investment in affiliated money market mutual fund. At November 30, 2009, the aggregate cost of investment securities for income tax purposes was $160,345,926. Net unrealized depreciation on investments was $4,497,322 of which $15,624,769 related to appreciated investment securities and $20,122,091 related to depreciated investment securities. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2009 in valuing the fund's investments: Level 1 -Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ 134,099,513 - - Mutual Funds 21,749,091 - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended November 30, 2009.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus International Value Fund November 30, 2009 (Unaudited) Common Stocks97.1% Shares Value ($) Australia4.4% Amcor BlueScope Steel Centennial Coal Foster's Group Incitec Pivot Insurance Australia Group National Australia Bank QBE Insurance Group Brazil.8% Petroleo Brasileiro, ADR Tele Norte Leste Participacoes, ADR China.4% PetroChina, ADR Finland2.7% Nokia UPM-Kymmene France11.9% Cap Gemini Carrefour Credit Agricole France Telecom GDF Suez Groupe Danone Lagardere Sanofi-Aventis Societe Generale Total Vivendi Germany7.3% Allianz Bayer Daimler Deutsche Lufthansa Deutsche Post Deutsche Telekom E.ON HeidelbergCement Muenchener Rueckversicherungs RWE Siemens Wincor Nixdorf Greece.5% Public Power 53,100 a Hong Kong2.6% BOC Hong Kong Holdings China Mobile, ADR Esprit Holdings Hang Seng Bank Hutchison Whampoa Johnson Electric Holdings 1,629,000 a Italy2.6% Banco Popolare 94,310 a ENI Finmeccanica Saras Unipol Gruppo Finanziario 1,107,934 a Japan23.0% Aeon Astellas Pharma Canon Central Japan Railway Chuo Mitsui Trust Holdings 713,560 2,509,512 Daiwa House Industry 132,600 1,333,056 Dentsu 22,800 490,079 Isuzu Motors 556,000 951,967 JS Group 97,700 1,595,932 Kao 27,000 662,193 KDDI 408 2,204,257 Medipal Holdings 18,200 251,398 Mitsubishi Chemical Holdings 452,000 1,641,925 Mitsubishi Electric 70,250 495,749 Mitsubishi Gas Chemical 162,000 736,534 Mitsubishi UFJ Financial Group 514,800 2,870,588 Mitsui OSK Lines 191,000 1,067,249 Murata Manufacturing 43,070 2,047,868 NEC 431,000 1,086,974 NGK Spark Plug 134,300 1,446,475 Nintendo 4,270 1,047,741 Nippon Express 293,000 1,301,620 Nomura Holdings 236,600 1,702,513 Panasonic 99,400 1,277,573 Ricoh 52,800 703,063 Ryohin Keikaku 7,900 323,531 Secom 24,600 1,149,745 Sekisui Chemical 67,600 401,971 Seven & I Holdings 208,400 4,660,310 Shimizu 367,000 1,269,470 Shin-Etsu Chemical 22,620 1,227,300 Sumitomo 114,200 1,122,975 Sumitomo Mitsui Financial Group 68,900 2,271,691 Takashimaya 123,790 794,811 Tokyo Electron 15,600 851,828 Tokyo Gas 712,220 2,933,252 Tokyo Steel Manufacturing 122,300 1,380,898 Toyota Motor 59,600 2,371,865 Yahoo! Japan 2,121 633,797 Yamaha Motor 78,600 919,304 Malaysia.6% Malayan Banking 755,348 Mexico.5% America Movil, ADR, Ser. L 24,030 Netherlands2.1% Aegon 79,285 a 569,893 Koninklijke Philips Electronics 38,850 1,062,574 Royal Dutch Shell, Cl. A 115,900 3,444,039 Norway.3% Norsk Hydro 91,600 a Russia.3% Gazprom, ADR 31,490 Singapore2.3% DBS Group Holdings 388,255 4,017,205 Oversea-Chinese Banking 260,971 1,580,157 South Africa.5% Nedbank Group 72,060 South Korea2.7% Hyundai Motor 16,386 1,395,093 KB Financial Group, ADR 22,144 a 1,115,172 Korea Electric Power, ADR 54,804 a 751,911 KT, ADR 78,840 1,309,532 Samsung Electronics 1,833 1,134,985 SK Telecom, ADR 46,110 764,043 Spain.8% Iberdrola 197,840 Sweden2.0% Investor, Cl. B 88,870 1,621,485 Sandvik 117,730 1,387,284 Telefonaktiebolaget LM Ericsson, Cl. B 185,050 1,778,421 Switzerland7.4% Clariant 90,092 a 943,569 Givaudan 1,385 1,096,197 Nestle 86,900 4,107,733 Novartis 126,426 7,017,023 Roche Holding 16,610 2,716,932 UBS 118,468 a 1,837,554 Taiwan.7% Compal Electronics 615,106 816,216 United Microelectronics 2,011,000 a 987,408 United Kingdom20.7% Anglo American 56,364 a 2,413,600 BAE Systems 431,970 2,331,573 BP 659,816 6,237,029 Centrica 752,564 3,152,036 GlaxoSmithKline 209,273 4,327,507 HSBC Holdings 498,417 5,796,977 Lonmin 27,740 a 810,017 QinetiQ Group 174,300 450,467 Reed Elsevier 145,030 1,084,617 Resolution 1,725,414 2,398,498 Rexam 128,640 587,046 Royal Dutch Shell, Cl. A 127,667 3,781,474 Smith & Nephew 130,891 1,244,592 Tesco 203,649 1,417,137 Unilever 161,360 4,735,655 United Utilities Group 188,830 1,480,831 Vodafone Group 2,957,858 6,671,202 WPP 104,380 975,337 Total Common Stocks (cost $238,282,930) Other Investment1.8% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $4,200,000) 4,200,000 b Total Investments (cost $242,482,930) 98.9% Cash and Receivables (Net) 1.1% Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. At November 30, 2009, the aggregate cost of investment securities for income tax purposes was $242,482,930. Net unrealized depreciation on investments was $4,513,796 of which $20,525,949 related to appreciated investment securities and $25,039,745 related to depreciated investment securities. At November 30, 2009, the fund held the following forward foreign currency exchange contracts: Unrealized Appreciation/ Forward Foreign Currency Foreign (Depreciation) Exchange Contracts Currency Amount Cost Value ($) at 11/30/2009 ($) Purchases: Hong Kong Dollar, expiring 12/1/2009 1,890,609 243,946 243,948 2 Euro, expiring 12/2/2009 62,095 93,217 93,239 22 Swedish Krona, expiring 12/2/2009 819,923 117,727 117,610 (117) Norwegian Krone, expiring 12/2/2009 633,078 111,536 111,550 14 Japanese Yen, expiring 12/2/2009 31,965,738 369,375 369,802 427 Sales: Proceeds ($) Singapore Dollar, expiring 12/1/2009 90,370 65,075 65,296 (221) British Pound, expiring 12/2/2009 39,134 64,462 64,379 83 Gross Unrealized Appreciation Gross Unrealized Depreciation Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2009 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Equity Securities - Foreign+ 233,769,134 - - Mutual Funds 4,200,000 - - Other Financial Instruments++ - 548 - Liabilities ($) Other Financial Instruments++ - (338) - + See Statement of Investments for country classification. ++ Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded.
